Remarks
Claims 1-20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to claims 1-20 are moot in view of the new ground(s) of rejection provided below.  

Claim Objections
Claims 1, 6, 8, and 15 are objected to because of the following informalities:  
Claim 1 states “the network synchronization information an existing session ID and device tracking information”.  There should apparently be another word after “network synchronization information”, such as “comprising”.  Claims 8 and 15 have the same issue.  
Claim 6 states that the acronym for “Simple Message Management Protocol” is “SNMP”.  This is incorrect.  SNMP stands for Simple Network Management Protocol.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Examiner has scoured the application as originally filed and cannot find basis for either limitation added to the independent claims: “receiving, at a centralized controller from a plurality of switches in a network, network synchronization information, the network synchronization information an existing session ID and device tracking information that is added to the network synchronization information each time the device connects to the network through one of the plurality of switches” (while there is periodic reception from a switch, there is no reception from multiple switches at each connection, as claimed) and “propagating, from the centralized controller to the plurality 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Loach (U.S. Patent Application Publication 2015/0180774) in view of Bradley (U.S. Patent Application Publication 2017/0289134).
Regarding Claim 1,
Loach discloses a method for tracking a device at a network independent of where the device connects to the network, the method comprising:

An existing session ID and device tracking information (Exemplary Citations: for example, Abstract, Paragraphs 40, 42-45, 49-69, 71-79, 81-104, 115, and associated figures; this is any of the subject matter related to associating a device or packet with an existing or new device ID, such as via the many means described in the cited portions, for example);
Identifying that the device associated with a security policy has previously connected to the network by determining whether there is a match between the device to the existing session ID and the device tracking information (Exemplary Citations: for example, Abstract, Paragraphs 40, 42-45, 49-69, 71-79, 81-104, 115, and associated figures; this is any of the subject matter related to associating a device or packet with an existing or new device ID, such as via the many means described in the cited portions, for example); and

But does not explicitly disclose that the received network synchronization information comprises the existing session ID, that the device tracking information is added to the network synchronization information each time that the device connects to the network through one of the plurality of switches, and propagating, from the centralized controller to the plurality of switches, the existing session ID and the device tracking information to maintain the session ID and the device tracking consistently across the network independent of wherein the network the device has connected.  
Bradley, however, discloses that the received network synchronization information comprises the existing session ID (Exemplary 
That the device tracking information is added to the network synchronization information each time that the device connects to the network through one of the plurality of switches (Exemplary Citations: for example, Paragraphs 15-17, 20, 21, 25, 30-34, 36, 41, 45-48, 52-54, 58, 60-64, 67, 71, 73, 81-88, 91, 94-96, 107, 109-112, 117, and associated figures; transaction can be added to distributed database for every access, for example); and
Propagating, from the centralized controller to the plurality of switches, the existing session ID and the device tracking information to maintain the session ID and the device tracking consistently across the network independent of wherein the network the device has connected (Exemplary Citations: for example, Paragraphs 15-17, 20, 21, 25, 30-34, 36, 41, 45-48, 52-54, 58, 60-64, 67, 71, 73, 81-88, 91, 94-96, 107, 109-112, 117, and associated figures; replicate/propagate to all other distributed database instances, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the distributed database techniques of Bradley into the device analysis 
Regarding Claim 8,
Claim 8 is a system claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 15,
Claim 15 is a medium claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 2,
Loach as modified by Bradley discloses the method of claim 1, in addition, Loach discloses that the device tracking information comprises IP address tracking information and remote authentication dial in user service accounting information, the IP device tracking information tracking a MAC address and IP address of a device locally connecting to the network and the remote authentication dial in user service accounting information tracking a device remotely connecting to the network (Exemplary Citations: for example, Abstract, Paragraphs 40, 42-45, 49-69, 71-79, 81-104, 115, and associated figures; IP address, MAC address, and RADIUS information used in tracking a device, for example).  
Regarding Claim 9,

Regarding Claim 16,
Claim 16 is a medium claim that corresponds to method claim 2 and is rejected for the same reasons.  
Regarding Claim 3,
Loach as modified by Bradley discloses the method of claim 1, in addition, Loach discloses determining that there is not a match between the device to the existing session ID and the device tracking information (Exemplary Citations: for example, Abstract, Paragraphs 40, 42-45, 49-69, 71-79, 81-104, 115, 120-123, and associated figures);
Based on the determination that there is not a match, assigning a current session ID (Exemplary Citations: for example, Abstract, Paragraphs 40, 42-45, 49-69, 71-79, 81-104, 115, 120-123, and associated figures);
Receiving a notification of a new authorization associated with the device (Exemplary Citations: for example, Abstract, Paragraphs 40, 42-45, 49-69, 71-79, 81-104, 115, 120-123, and associated figures); and
Storing the current session ID (Exemplary Citations: for example, Abstract, Paragraphs 40, 42-45, 49-69, 71-79, 81-104, 115, 120-123, and associated figures).  
Regarding Claim 4,

Regarding Claim 11,
Claim 11 is a system claim that corresponds to method claim 4 and is rejected for the same reasons.  
Regarding Claim 18,
Claim 18 is a medium claim that corresponds to method claim 4 and is rejected for the same reasons.  
Regarding Claim 7,
Loach as modified by Bradley discloses the method of claim 1, in addition, Loach discloses determining, based on the device being inactive for a period of time, that the device is no longer network hopping (Exemplary Citations: for example, Abstract, Paragraphs 40, 42-45, 49-69, 71-79, 81-104, 115, and associated figures; after idle or timeout timer, for example); and
Based on the determination, clearing the existing session ID (Exemplary Citations: for example, Abstract, Paragraphs 40, 42-45, 49-69, 71-79, 81-104, 115, and associated figures; setting as idle or deleting, as examples).  

Claim 14 is a system claim that corresponds to method claim 7 and is rejected for the same reasons.  
Regarding Claim 10,
Loach as modified by Bradley discloses the system of claim 8, in addition, Loach discloses the server further to:
Determine that there is not a match between the device to the existing session ID and the device tracking information (Exemplary Citations: for example, Abstract, Paragraphs 40, 42-45, 49-69, 71-79, 81-104, 115, 120-123, and associated figures);
Based on the determination that there is not a match, assign a current session ID (Exemplary Citations: for example, Abstract, Paragraphs 40, 42-45, 49-69, 71-79, 81-104, 115, 120-123, and associated figures); and
Store the current session ID (Exemplary Citations: for example, Abstract, Paragraphs 40, 42-45, 49-69, 71-79, 81-104, 115, 120-123, and associated figures).  
Regarding Claim 17,
Claim 17 is a medium claim that corresponds to system claim 10 and is rejected for the same reasons.  

s 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Loach in view of Bradley and Nampelly (U.S. Patent Application Publication 2016/0366040).
Regarding Claim 6,
Loach as modified by Bradley discloses the method of claim 1, in addition, Loach discloses that identifying that the device has connected to the network comprises receiving a notification from an entity that the device has connected (Exemplary Citations: for example, Abstract, Paragraphs 40, 42-45, 49-69, 71-79, 81-104, 115, 120-123, and associated figures);
But does not explicitly disclose that the entity is an SNMP trap.  
Nampelly, however, discloses that identifying that the device has connected to the network comprises receiving a notification from an SNMP trap that the device has connected (Exemplary Citations: for example, Abstract, Paragraphs 19-25, 27-29, and associated figures; SNMP trap, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the profiling techniques of Nampelly into the device analysis system of Loach as modified by Bradley in order to allow the system to better detect attributes of connecting devices, to provide for probes specific to each type of device, to allow for use of additional protocols, and/or to increase security in the system.  

Claim 13 is a system claim that corresponds to method claim 6 and is rejected for the same reasons.  
Regarding Claim 20,
Claim 20 is a medium claim that corresponds to method claim 6 and is rejected for the same reasons.  

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Loach in view of Bradley and Orr (U.S. Patent 5,727,157).
Regarding Claim 5,
Loach does not appear to explicitly disclose that identifying that the device has connected to the network comprises periodically polling all devices for a newly connected device.  
Orr, however, discloses that identifying that the device has connected to the network comprises periodically polling all devices for a newly connected device (Exemplary Citations: for example, Abstract, Column 4, lines 43-56 and associated figures; periodically polling all devices to confirm all nodes connected, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the network discovery techniques of Orr into the device analysis system of Loach as modified by Bradley in order to allow the system to find new devices that are connected, even if those devices have 
Regarding Claim 12,
Claim 12 is a system claim that corresponds to method claim 5 and is rejected for the same reasons.  
Regarding Claim 19,
Claim 19 is a medium claim that corresponds to method claim 5 and is rejected for the same reasons.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432